UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00066 American Balanced Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Balanced Fund [photo of a field of flowers - trees in the background] Semi-annual report for the six months ended June 30, 2010 American Balanced Fund® seeks conservation of capital, current income and long-term growth of both capital and income by investing in common stocks and fixed-income securities. The fund approaches the management of its investments as if they constituted the complete investment program of the prudent investor. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2010: 1 year 5 years 10 years Class A shares Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.67% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 24 to 30 for details. The fund’s 30-day yield for Class A shares as of July 31, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 1.98%. The fund’s distribution rate for Class A shares as of that date was 2.13%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on pages 34 and 35. Equity investments are subject to market fluctuations. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of a field of flowers - trees in the background] Increasing concerns about the global economic outlook led to a decline in stocks in the first half of the year. In contrast, bonds posted solid gains. Stocks, as measured by Standard & Poor’s 500 Composite Index, declined 6.6%* for the six months. Investment-grade bonds, as measured by Barclays Capital U.S. Aggregate Index, gained 5.3%. American Balanced Fund declined 2.9%, slightly behind the 2.7% loss posted by the Lipper Balanced Funds Index. The 60/40 S&P 500/Barclays Index declined 1.8%. The market indexes are unmanaged. Stocks began the year with a continuation of the recovery that began early in 2009. However, in April, concerns about the sovereign debt of Greece began to attract increased attention. These fears spread throughout the euro zone as investors focused on countries with similar issues. In reaction, the dollar strengthened significantly against the euro and to a lesser extent against most other currencies. Simultaneously, some evidence has developed of a slowing in the economic recovery that began last summer. As these developments unfolded, U.S. stocks declined almost 15% from their highs in mid-April to June 30. The Federal Reserve and other central banks reacted to these concerns by continuing to hold interest rates at very low levels. Short-term cash equivalents continue to yield virtually nothing. The benchmark 10-year Treasury, which yielded 3.9% at the beginning of the period, was at 3.0% on June 30. The combination of easy monetary policy with these economic concerns resulted in good returns from bonds, led by Treasuries. The decline in stock prices, while moderate, was quite broad in scope. All 10 sectors of the S&P 500 showed negative returns. Information technology remains the fund’s largest equity sector at a little over 9%. This, however, is down from more than 11% at the beginning of the year and reflects reductions we made into the strength the stocks experienced earlier in the year. Some of this was reinvested in the consumer sector and some was held in cash and bonds. The fund continues to have significant positions in high-quality, large capitalization stocks. This area has lagged the market since the market bottom early last year, and we think excellent values exist in this broad category. With exposure of only 7% to the non-U.S. area, our foreign exposure is not high. Nevertheless, that area was generally weak across the board, which was exacerbated by the strength in the dollar. Consequently, our positions in this area hurt overall results a bit especially in comparison to indexes that are U.S.-based. We are finding increasing attraction in some non-U.S. securities. In the bond portion of the fund, returns were supported by the rally in Treasuries. Corporate bonds also contributed to results. Mortgage-backed securities held up even though the Federal Reserve ended its support program for mortgage-related securities in early April. At June 30, 2010, the fund’s bond portfolio consisted of 50% government obligations, 27% mortgage-backed bonds and 23% corporate bonds. It is American Balanced Fund’s practice to have between 50% and 75% invested in common stocks at all times. The percentage will vary based on our judgment of the relative attractiveness of equities, bonds and cash. At June 30, the fund had 62% in stocks, 34% in bonds and 4% in cash. We welcome our new shareholders and thank our long-term investors for their confidence in American Balanced Fund. Cordially, /s/ Robert G. O’Donnell Robert G. O’Donnell Vice Chairman of the Board and Principal Executive Officer /s/ Gregory D. Johnson Gregory D. Johnson President August 6, 2010 *All data refer to total return. For current information about the fund, visit americanfunds.com. Summary investment portfolio, June 30, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type (percent of net assets) Common stocks 62 % Fixed-income securities 34 Short-term securities & other assets less liabilities 4 [end pie chart] Percent Value of net Common stocks- 62.25% Shares ) assets Information technology- 9.24% Oracle Corp. $ % Microsoft Corp. Cisco Systems, Inc. (1) International Business Machines Corp. Hewlett-Packard Co. Other securities Financials- 8.95% Wells Fargo & Co. Berkshire Hathaway Inc., Class A (1) U.S. Bancorp American Express Co. JPMorgan Chase & Co. Goldman Sachs Group, Inc. Other securities Industrials- 7.62% Boeing Co. Lockheed Martin Corp. Deere & Co. United Technologies Corp. Other securities Health care- 7.19% Merck & Co., Inc. Bristol-Myers Squibb Co. Pfizer Inc Eli Lilly and Co. Abbott Laboratories UnitedHealth Group Inc. Other securities Energy- 7.01% Chevron Corp. Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. ConocoPhillips Exxon Mobil Corp. Other securities Consumer staples- 6.48% Philip Morris International Inc. Coca-Cola Co. Procter & Gamble Co. Wal-Mart Stores, Inc. Costco Wholesale Corp. Other securities Consumer discretionary- 4.98% Home Depot, Inc. Time Warner Inc. McDonald's Corp. Other securities Materials- 4.60% Potash Corp. of Saskatchewan Inc. E.I. du Pont de Nemours and Co. Other securities Telecommunication services- 2.21% AT&T Inc. Verizon Communications Inc. Utilities- 2.05% PG&E Corp. Other securities Miscellaneous- 1.92% Other common stocks in initial period of acquisition Total common stocks (cost: $26,985,050,000) Preferred stocks- 0.17% Financials - 0.17% Other securities Total preferred stocks (cost: $88,781,000) Principal amount Bonds & notes- 33.85% ) Bonds & notes of U.S. government & government agencies- 16.66% U.S. Treasury: 4.625% 2011 $ 2.75% 2013 3.375% 2013 3.50% 2013 4.25% 2013 3.50% 2018 3.625% 2019 6.25% 2023 4.50% 2036 3.50% 2039 1.625%-8.875% 2012-2040 (2) Fannie Mae 6.25% 2029 Other securities Mortgage-backed obligations (3) - 8.54% Fannie Mae 0%-11.791% 2011-2047 (4) Freddie Mac 0%-7.50% 2023-2040 (4) (5) Other securities Corporate bonds & notes- 7.62% Financials- 2.15% JPMorgan Chase & Co. 4.891% 2015 (4) Wells Fargo & Co. 4.375% 2013 Other securities Telecommunication services- 1.07% SBC Communications Inc. 5.10%-6.45% 2011-2034 BellSouth Capital Funding Corp. 7.875% 2030 AT&T Wireless Services, Inc. 7.875%-8.125% 2011-2012 AT&T Inc. 4.95%-8.00% 2013-2031 (4) Verizon Communications Inc. 3.75%-6.35% 2011-2037 Other securities Energy- 0.46% Shell International Finance BV 1.30%-1.875% 2011-2013 Other securities Information technology- 0.18% Oracle Corp. 3.75% 2014 Cisco Systems, Inc. 2.90% 2014 Other securities Other corporate bonds & notes - 3.76% Other securities Total corporate bonds & notes Other - 1.03% Other securities Total bonds & notes (cost: $14,487,691,000) Short-term securities- 3.22% Freddie Mac 0.14%-0.34% due 8/3-12/17/2010 Jupiter Securitization Co., LLC 0.37%-0.45% due 7/16-9/13/2010 (6) U.S. Treasury Bills 0.11%-0.335% due 7/29-8/26/2010 Fannie Mae 0.15%-0.285% due 9/22-10/25/2010 NetJets Inc. 0.27% due 8/19/2010 (6) Coca-Cola Co. 0.22% due 7/6/2010 (6) Merck & Co. Inc. 0.14% due 8/9/2010 (6) Other securities Total short-term securities (cost: $1,454,493,000) Total investment securities (cost: $43,016,015,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Index-linked bond whose principal amount moves with a government retail price index. (3) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (4) Coupon rate may change periodically. (5) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Other securities," was $482,185,000, which represented 1.07% of the net assets of the fund. This amount includes $426,123,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (6) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $1,657,294,000, which represented 3.67% of the net assets of the fund. Key to abbreviation ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at June 30, 2010 (dollars in thousands) Assets: Investment securities, at value (cost: $43,016,015) $ Cash Receivables for: Sales of investments $ Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by affiliates Trustees' deferred compensation Other Net assets at June 30, 2010 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at June 30, 2010 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (2,902,009 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended June 30, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $1,946) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal 13 Custodian Other Net investment income Net realized gain and unrealized depreciation on investments and currency: Net realized gain (loss) on: Investments Currency transactions ) Net unrealized (depreciation) appreciation on: Investments ) Currency translations 38 ) Net realized gain and unrealized depreciation on investments and currency ) Net decrease in net assets resulting from operations $ ) (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended June 30, 2010* Year ended December 31, 2009 Operations: Net investment income $ $ Net realized gain (loss) on investments and currency transactions ) Net unrealized (depreciation) appreciation on investments and currency translations ) Net (decrease) increase in net assets resulting from operations ) Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total (decrease) increase in net assets ) Net assets: Beginning of period End of period (including undistributed net investment income: $24,706 and $17,510, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization American Balanced Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks conservation of capital, current income and long-term growth of both capital and income by investing in common stocks and fixed-income securities. Effective March 1, 2010, the fund reorganized from a Maryland corporationto a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange.Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The table on the following page presents the fund’s valuation levels as of June 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $
